DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the humidified particles".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manfred WO 2009/070902 published 11 Jun. 2009 as translated by EPO

Regarding claim 1, Manfred teaches an apparatus (apparatus of the top of the humidifier in Fig 1) for reducing noise of a floating-type humidifier (¶21) by using a cap, the apparatus comprising:
a water tank lid (labeled below) coupled to an upper portion (labeled below) of a water tank in which the floating-type humidifier is floated (¶21) and having an opening (space surrounding 38), through which a portion (22) of the floating-type humidifier is exposed, in an upper portion thereof; and
a cap (labeled below) having a predetermined height along a circumference of the opening to reduce an amount of air introduced into the floating-type humidifier (where the solid structure of the cap would be fully capable of reducing the air introduced in accordance with MPEP §2114, §2115, §2173.05(g)),
wherein the cap is provided with a through-part (through part allowing the portion 22 of the humidify through), through which a portion (22) of the exposed floating-type humidifier passes, in an upper portion thereof.
[AltContent: arrow][AltContent: textbox (Inclined part)][AltContent: textbox (Cap)][AltContent: arrow][AltContent: textbox (Upper portion of water tank)][AltContent: arrow][AltContent: textbox (Water tank lid)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2, Manfred teaches all the limitations of claim 1. Manfred further teaches wherein the water tank lid includes an inclined part of which a top surface is inclined downward toward the opening (labeled above).


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Manfred teaches an apparatus comprising a water tank lid and a cap having a through-part. Manfred does not teach where the through-part has a diameter greater than that of a discharge part as claimed. The modification would have been obvious because the discharge part surrounds the through-part. No prior art, alone or in combination, teaches all the limitations of claim 3.
Claims 4-10 depend upon claim 3.
11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 depends on claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/STEPHEN HOBSON/Examiner, Art Unit 1776